Citation Nr: 0111850	
Decision Date: 04/24/01    Archive Date: 05/01/01

DOCKET NO.  00-11 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for recurrent neuromas 
of the left foot.

2.  Entitlement to an increased rating for left Achilles 
tendon disability, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel



INTRODUCTION

The veteran had active naval service from November 1969 to 
August 1973, and from October 1973 to January 1990.  This 
matter comes to the Board of Veterans' Appeals (Board) from 
the Department of Veterans Affairs (VA) Reno Regional Office 
(RO) March 1999 rating decision which denied service 
connection for recurrent neuromas of the left foot, and a 
rating in excess of 10 percent for the service-connected left 
Achilles tendon disability.

Appellate consideration of the claim of an increased rating 
for left Achilles tendon disability is held in abeyance 
pending completion of the development requested in the remand 
below.


FINDING OF FACT

The medical evidence of record shows that recurrent neuromas 
of the veteran's left foot are likely the result of his 
service-connected left Achilles tendon disability.


CONCLUSION OF LAW

The veteran's recurrent left foot neuromas are proximately 
due to or the result of his service-connected left Achilles 
tendon disability.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.310(a) (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  When service connection is established 
for a secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).

For a showing of chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Continuity of symptomatology is required when the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b) 
(2000).  

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that lay observations of symptomatology are pertinent to 
the development of a claim of service connection, if 
corroborated by medical evidence.  See Rhodes v. Brown, 
4 Vet. App. 124 (1993).  Chronicity under 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
and still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, service connection 
may still be awarded if the condition is observed during 
service, continuity of symptomatology is demonstrated 
thereafter, and competent evidence relates the present 
condition to that symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  A lay person is competent to 
testify only as to observable symptoms.  A lay person is not, 
however, competent to provide evidence that the observable 
symptoms are manifestations of chronic pathology or diagnosed 
disability.  Falzone v. Brown, 8 Vet. App. 398 (1995).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1994).  However, service connection may be 
granted for a post-service initial diagnosis of a disease 
that is established as having been incurred in or aggravated 
by service.  38 C.F.R. § 3.303(d) (2000).  

Effective on November 9, 2000, VA shall make reasonable 
efforts to assist the veteran in obtaining evidence necessary 
to substantiate his claim, except that no assistance is 
required if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. § 5103A).  
In this case, the Board is satisfied that the veteran has 
been adequately assisted in the development of his claim of 
service connection for recurrent neuromas of the left foot, 
and that there are no outstanding pertinent records or other 
evidence which the RO has not obtained.  

The veteran's service medical records do not reveal any 
report or clinical finding indicative of recurrent neuromas 
of the left foot.  His records show that he ruptured the left 
Achilles tendon in May 1978, requiring surgery, resulting in 
chronic residual disability of the left Achilles tendon; 
service connection is now in effect for left Achilles tendon 
disability, and the impairment resulting therefrom is subject 
to separate appellate review discussed in the remand below.

On VA medical examination in April 1990, no report or 
clinical finding referable to any neuroma of the left foot 
was indicated.

VA and private medical records from September 1993 to April 
1998 document treatment for various symptoms and impairment, 
including the veteran's service-connected left Achilles 
tendon disability (with pain and altered gait) and recurrent 
neuromas of the left forefoot (associated with foot pain).  
The neuromas were surgically excised in December 1993 and 
April 1998.  

On VA medical examination in December 1998, the veteran 
reported recurrent symptoms of the left foot since his left 
Achilles tendon injury and surgery in service, noting that he 
began to notice recurrent pain of the left forefoot with 
prolonged walking and standing, in the past several years; 
reportedly, he had two surgeries to remove the left forefoot 
neuromas in the past, but he continued to experience pain in 
the area of the neuromas.  On examination, the examiner 
observed that the left Achilles tendon was shortened, and 
that the plantar surface of the left forefoot was numb and 
tender to palpation.  Recurrent neuromas of the left foot 
were diagnosed.  The examiner opined that, because of the 
shortened left foot tendon, the veteran had to exert 
increased pressure on the left foot when walking; this could 
be a contributory factor to the development of the neuromas.  
He opined that it was likely that the left foot neuromas 
stemmed from the changes in the left Achilles tendon.

Private medical records in March 1999 document treatment for 
symptoms and impairment involving the veteran's left foot, 
including pain of the left heel following trauma in February 
1999.  

Based on the foregoing, the Board finds that the evidence 
supports service connection for the veteran's recurrent left 
foot neuromas on secondary basis.  As indicated above, his 
service medical records do not reveal any report or finding 
indicative of that disability; thus, service connection for 
recurrent neuromas of the left foot on a direct basis is not 
warranted.  38 U.S.C.A. §§ 1110, 1131.

Although the exact date of the initial onset of the veteran's 
recurrent left foot neuromas is unclear, competent medical 
evidence of record indicates that the disability developed as 
a result of his service-connected left Achilles tendon 
disability.  Specifically, on VA medical examination in 
December 1998, the examiner opined that the veteran's 
shortened left Achilles tendon required him to exert 
increased pressure on the left forefoot on walking, thus 
contributing to the development of recurrent left foot 
neuromas.  Accordingly, service connection for recurrent left 
foot neuromas is warranted in this case on a secondary basis.  


ORDER

Service connection for recurrent neuromas of the left foot is 
granted.


REMAND

Most recently, a VA medical examination, to evaluate the 
severity of impairment from the veteran's service-connected 
left Achilles tendon disability, was performed in December 
1998, addressing the nature of his subjectively perceived 
symptoms (reported as occasional discomfort and stiffness, 
especially in cold weather), and recording the objectively 
demonstrable impairment (post surgical, well-healed and non-
tender scar at the left tendon, shortening of the left 
tendon, and impaired motion of the left ankle).  However, the 
examination report does not adequately address the extent of 
any functional impairment of the left foot/ankle, including 
during flare-ups of symptoms in relation to objective 
manifestations of the disability.  Thus, re-examination of 
the veteran's service-connected left Achilles tendon 
disability is warranted in compliance with 38 C.F.R. Part 4, 
particularly §§ 4.40 and 4.45, as mandated by DeLuca v. 
Brown, 8 Vet. App. 202 (1995).

Thus, the case is REMANDED for the following:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected left Achilles 
tendon disability since December 1998.  
After any necessary authorizations are 
obtained from the veteran, copies of 
all relevant VA or private reports of 
treatment should be obtained and added 
to the claims folder.

2.  The veteran should be afforded 
another VA medical examination to 
determine the nature and severity of his 
left Achilles tendon disability.  The 
examination report should include a full 
description of his pertinent symptoms 
and clinical findings, and an assessment 
of any functional impairment resulting 
therefrom.  The claims folder must be 
provided the examiner for review in 
conjunction with the examination.  Any 
pathology present should be discussed, 
and all appropriate testing conducted.  
The examiner should elicit all 
subjective complaints concerning the 
left foot/ankle disability and provide 
an opinion as to whether there is 
adequate pathology present to support 
each subjective complaint of pain.  The 
examiner should comment on the severity 
of the manifestations on the veteran's 
ability to function in the employment 
arena and comment on whether there are 
other objective indications of the 
extent of pain, such as visible 
manifestations on movement of the left 
foot/ankle, and functional impairment 
due to pain. 

3.  The RO review of the veteran's 
claim should include in its 
readjudication of the evidence 
consideration of 38 C.F.R. §§ 4.40 and 
4.45, and should specifically document 
consideration of 38 C.F.R. 
§ 3.321(b)(1) (2000).  See Floyd v. 
Brown, 9 Vet. App. 88 (1996) (the Board 
is precluded from assigning an 
extraschedular rating in the first 
instance).

4.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

If the remaining benefit sought on appeal is not granted, the 
veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for review.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



